                          Case 1:21-mj-05198-JGD Document 4 Filed 05/10/21 Page 1 of 1
AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                            DistrictDistrict
                                                       __________    of Massachusetts
                                                                             of __________

                  United States of America
                             v.                                         )
                         Danielle Miller                                )        Case No.    21-MJ-5198-JGD
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                            Defendant


                                                           ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Danielle Miller                                                                                         ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment              u Information       u Superseding Information             ✔ Complaint
                                                                                                                          u
u Probation Violation Petition               u Supervised Release Violation Petition          u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  18 U.S.C. § 1343 - WIRE FRAUD




Date:         05/10/2021
                                                                                               Issuing officer’s signature

City and state:       BOSTON, MA                                                    Hon.
                                                                                    H n. Judith G. Dein, U.S. Magistrate Judge
                                                                                    Ho
                                                                                                 Printed name and title


                                                                      Return

           This warrant was received on (date)                              , and the person was arrested on (date)
at (city and state)                                               .

Date:
                                                                                              Arresting officer’s signature



                                                                                                 Printed name and title
